Title: John Hartwell Cocke to James Madison, 23 May 1829
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                 May 23d. 1829
                            
                        
                        
                        I have recd. yours of the 8th Instant, with the letters from Mr. Long & Mr. Barbour inclosed—
                        I send you herein the result of Dr. Harrisons investigation of the deficient parts of "Valpy’s Edition of
                            Stephens’ Thesaurus" by which it appears, the expense will be small to compleat this valuable work and I should concur
                            with you in ordering it to be purchased immediately—The subscription price of the numbers, I believe, is one guinea Each—
                        From all I can hear at the University, it seems probable that we shall not be able to do better than to act
                            upon Mr. Longs advice, as to his successor—
                        My health, thank God, is improving, though from the nature of my Complaint I cannot expect an entire recovery
                            speedily if ever—I hope your influenza has not given you serious annoyance—With high respect & esteem—I am Dr.
                            Sir Your obedt. Servt.
                        
                        
                            
                                John H. Cocke Senr.
                            
                        
                    